Citation Nr: 1455703	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-13 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected cognitive disorder, depression, and anxiety.  

2.  Entitlement to an increased rating for cognitive disorder, depression, and anxiety, currently rated as 70 percent disabling.  

3.  Entitlement to an increased rating for cerebrovascular accident with right hand tremor, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for headaches, currently rated as 10 percent disabling.  

5.  Entitlement to a compensable rating for bilateral hearing loss.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Edward M. Farmer, Attorney at Law


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to August 1978 and from January 2003 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claim for service connection for sleep apnea, continued a 50 percent rating for depression and anxiety, continued 10 percent ratings for cerebrovascular accident with right hand tremor and for headaches, and continued a 0 percent rating for bilateral hearing loss.  

An April 2012 rating decision increased the disability rating for cognitive disorder, depression, and anxiety from 50 percent to 70 percent, effective February 27, 2009.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO in his May 2012 substantive appeal.  He was subsequently scheduled for his requested Board hearing in May 2014.  However, in April 2014 correspondence, the Veteran canceled his hearing request and requested that the appeal be decided based on the evidence of record.  Therefore, the Veteran's Board hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2014). 

In May 2014, the Veteran submitted additional evidence in the form of additional lay statements dated from July 2012 to April 2014 and a May 2013 VA medical record with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence. 

The Board notes that in a May 2014 statement submitted via his representative, the Veteran indicated that he was unemployable due to his service-connected headaches.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the United States Court of Appeals for Veterans Claims' (Court's) decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating.  Therefore, the Board has taken jurisdiction over such issue as shown on the title page of this decision.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the aforementioned evidence submitted by the Veteran in May 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issues of entitlement to an increased rating for headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and as REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

In a May 2014 written communication, the Veteran withdrew his appeal concerning the issues of entitlement to service connection for sleep apnea and entitlement to increased ratings for cognitive disorder, depression, and anxiety; cerebrovascular accident with right hand tremor; and bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal pertaining to the issues of entitlement to service connection for sleep apnea and entitlement to increased ratings for cognitive disorder, depression, and anxiety; cerebrovascular accident with right hand tremor; and bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2014).  

In a May 2014 written communication, the Veteran stated via his representative that he wished to withdraw his pending appeal concerning the issues of entitlement to service connection for sleep apnea and entitlement to increased ratings for cognitive disorder, depression, and anxiety; cerebrovascular accident with right hand tremor; and bilateral hearing loss.  The Veteran's written statement indicating his intention to withdraw the appeal as to these issues satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2014). 

As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for sleep apnea and entitlement to increased ratings for cognitive disorder, depression, and anxiety; cerebrovascular accident with right hand tremor; and bilateral hearing loss, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review these issues.  

Accordingly, the issues of entitlement to service connection for sleep apnea and entitlement to increased ratings for cognitive disorder, depression, and anxiety; cerebrovascular accident with right hand tremor; and bilateral hearing loss are dismissed.  


ORDER

The appeal pertaining to the issue of entitlement to service connection for sleep apnea is dismissed.

The appeal pertaining to the issue of entitlement to an increased rating for cognitive disorder, depression, and anxiety, currently rated as 70 percent disabling, is dismissed.  

The appeal pertaining to the issue of entitlement to an increased rating for cerebrovascular accident with right hand tremor, currently rated as 10 percent disabling, is dismissed.  

The appeal pertaining to the issue of entitlement to a compensable rating for bilateral hearing loss is dismissed.  


REMAND

Although the Board regrets the additional delay, after a close review of the record, further development is needed prior to disposition of the claims for an increased rating for headaches and entitlement to a TDIU.  

With respect to his headache claim, the Veteran was last afforded a VA examination for his headaches in October 2011, about 3 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last examination is not unduly remote, the Veteran has essentially asserted that his disability has worsened since the last examination.  Specifically, in a May 2014 statement, the Veteran reported that he experienced prostrating attacks of headaches that occurred on average of once a month over the last several months.  He described his headaches as severe and indicated that he had to lay down with the lights off several times a week when he experienced these headaches because they incapacitated him.  He also reported having trouble functioning when experiencing headaches, being taken to the emergency room for severe headaches, and being unable to work or drive due to his headaches.           

As there may have been changes in the Veteran's condition, the Board finds that a new headache examination is needed to fully and fairly evaluate the Veteran's claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, as noted above, a claim for a TDIU was raised in the Veteran's May 2014 statement submitted via his representative where he indicated that he was unable to work due to his service-connected headaches.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that, although the Veteran submitted a VA Form 21-8940 in September 2014, the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  Therefore, he should be provided with such notice on remand.  

Furthermore, as relevant to both claims, the Veteran should be given an opportunity to identify any records relevant to his headaches and all service-connected disabilities that have not been obtained.  Thereafter, all identified records should be obtained.  

Finally, with respect to the TDIU claim, the AOJ should review the record and conduct any additional development deemed necessary for the adjudication of such claim, to include, if indicated, obtaining any VA examinations and/or opinions.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU. 

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his headaches and all service-connected disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).


3.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current severity of his headaches.  The examiner must review the record in conjunction with the examination.  All indicated tests should be performed and the results reported.  

The examiner should describe all symptomatology related to the Veteran's service-connected headaches.  The examiner should also describe the severity, duration, and frequency of the headaches.  The examiner should specifically note whether the Veteran's headaches are considered to be prostrating attacks and report the frequency of those attacks.  The examiner should also state whether or not the headache attacks are frequent, prolonged, completely prostrating, and productive of severe economic inadaptability.   

The examiner should also address the functional impairment associated with the Veteran's headaches, to include the impact such have on his daily life and employment.    

A rationale for any opinion expressed should be provided.

4.  With respect to the TDIU claim, after completing the foregoing actions, the AOJ should review the record and conduct any additional development deemed necessary for the adjudication of such claim, to include, if indicated, obtaining any VA examinations and/or opinions.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


